      Case 1:18-cv-04309-PKC-KHP Document 72 Filed 01/21/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                 )
SECURITIES AND EXCHANGE                          )
COMMISSION                                       )
                                                 )
              Plaintiff,                         )
                                                 ) Case No. 1:18-cv-04309-PKC-KHP
       v.                                        )
                                                 )
FRANCISCO ABELLAN VILLENA, et al.                )
                                                 )
              Defendants.                        )
                                                 )

                           MOTION TO WITHDRAW AS COUNSEL

       Defendant James Panther (“Defendant Panther) respectfully moves the Court to grant

present counsel, Russell D. Duncan, Esq., permission to withdraw as counsel in this matter.

       Defendant Panther has hired Dennis Burke, Esq. of the law firm of Ballard Spahr to

represent him in this matter. Mr. Burke has informed Defendant’s counsel that his firm will

represent Defendant Panther at the status hearing scheduled for January 27, 2020, at 2:00 p.m.

       Counsel for the SEC has consented to this motion.

       WHEREFORE, Defendant Panther respectfully requests that this motion be granted.

                                                    Respectfully submitted,

                                                    /s/ Russell D. Duncan
                                                    Russell D. Duncan, Esq.
                                                    Clark Hill PLC
                                                    1001 Pennsylvania Avenue, N.W.
                                                    Suite 1300 South
                                                    Washington, DC 20004
                                                    Telephone: (202) 640-6657
                                                    Facsimile: (202) 552-2377
                                                    Email:        rduncan@clarkhill.com

                                                    Counsel for Defendant
                                                    James B. Panther, Jr.
       Case 1:18-cv-04309-PKC-KHP Document 72 Filed 01/21/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify on this 21st day of January, 2020, a true and correct copy of the above

and foregoing Motion To Withdraw As Counsel was electronically filed with the Clerk of the

Court through ECF, which will send notice to the following counsel of record:

               Daniel J. Maher
               Duane K. Thompson
               Marc E. Johnson
               Jennie B. Krasner
               Securities and Exchange Commission
               100 F Street, N.E.
               Washington, DC 20549

               Tracee Plowell
               Michelle R. Pascucci
               Department Of Justice
               1400 New York Avenue
               Washington, DC 20005




                                                    /s/ Russell D. Duncan
                                                    Russell D. Duncan, Esq.




223030596.1
                                               2
